Per Curiam.

This is an appeal by the defendant and a cross appeal by the plaintiff.
In an action to collect arrearages in rental payment instituted by the plaintiff, the trial court gave judgment to the plaintiff in a lesser amount than claimed by the plaintiff.
Upon hearing the oral arguments and reading the briefs of both parties, and having reviewed the record herein, we are of the opinion that the errors alleged by both plaintiff and defendant do not merit a reversal of the judgment below.
However, this per curiam opinion is without prejudice to defendant’s alleged claim for relief under HRS § 480-2.
Affirmed.